           Case 3:19-cv-03132-WHO Document 105 Filed 02/02/21 Page 1 of 21



 1   JENNER & BLOCK LLP                             KIRKLAND & ELLIS LLP
     David R. Singer (Cal. Bar No. 204699)          Dale M. Cendali (S.B.N. 1969070)
 2   dsinger@jenner.com                             dale.cendali@kirkland.com
     633 West 5th Street, Suite 3600                Johanna Schmitt (pro hac vice)
 3   Los Angeles, CA 90071-2054                     johanna.schmitt@kirkland.com
     Phone:       (213) 239-5100                    Ari Lipsitz (pro hac vice)
 4   Facsimile:    (213) 239-5199                   ari.lipsitz@kirkland.com
                                                    601 Lexington Avenue
 5   JENNER & BLOCK LLP                             New York, NY 10022
     Andrew H. Bart (pro hac vice)                  Phone:         (212) 446-4800
 6   abart@jenner.com
     Jacob L. Tracer (pro hac vice)                 KIRKLAND & ELLIS LLP
 7   jtracer@jenner.com                             Diana Torres (Cal. Bar No. 162284)
     919 Third Avenue, 39th Floor                   diana.torres@kirkland.com
 8   New York, NY 10022-3908                        2019 Century Park East
     Phone:       (212) 891-1600                    Los Angeles, CA 90067
 9   Facsimile:    (212) 891-1699                   Phone:        (310) 552-4200
10   Attorneys for Defendant                        Attorneys for Defendants
     The Trustees of Princeton University           Facebook, Inc. and Facebook Technologies, LLC
11

12                                    UNITED STATES DISTRICT COURT

13                               NORTHERN DISTRICT OF CALIFORNIA

14                                       SAN FRANCISCO DIVISION

15                                                   Case No. 3:19-cv-03132-WHO
                                                     Case No. 3:20-cv-02198-WHO
16                                                   Case No. 3:20-cv-08261-WHO
17   UAB “PLANNER5D” d/b/a PLANNER 5D,               NOTICE OF MOTION AND MOTION BY
                                                     DEFENDANTS TO DISMISS THE
18                               Plaintiff,          COMPLAINT FOR COPYRIGHT
                                                     INFRINGEMENT
19         v.
                                                     This Document Relates To:
20   FACEBOOK, INC.; FACEBOOK                        Case No. 3:20-cv-08261-WHO
     TECHNOLOGIES, LLC; THE TRUSTEES OF
21   PRINCETON UNIVERSITY; et al.,                   Complaint filed: November 23, 2020
22                                                   Hearing Date: March 31, 2021
                                 Defendants.
                                                     Hearing Time: 2:00 p.m.
23                                                   Judge: Honorable William H. Orrick
24                                                   Courtroom: 2

25

26

27

28

            DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS THE COPYRIGHT COMPLAINT
                             Case Nos. 3:19-cv-03132-WHO & 3:20-cv-08261-WHO
             Case 3:19-cv-03132-WHO Document 105 Filed 02/02/21 Page 2 of 21



 1   TO THE COURT, ALL PARTIES, AND THEIR COUNSEL OF RECORD:

 2          PLEASE TAKE NOTICE that, on March 31, 2021, at 2:00 p.m., or as soon thereafter as the Court

 3   is available, Defendants Facebook, Inc., Facebook Technologies, LLC, and The Trustees of Princeton

 4   University (collectively, “Defendants”) will and hereby do move the Court in Courtroom 2 of the federal

 5   courthouse located at 450 Golden Gate Avenue, San Francisco, CA 94102, to dismiss Plaintiff’s Complaint

 6   for Copyright Infringement in Case No. 3:20-cv-08261-WHO pursuant to Federal Rule of Civil Procedure

 7   12(b)(6) on the basis that the pleading fails to state a claim upon which relief can be granted.

 8          Defendants’ motion is based on this Notice of Motion and Motion, the following Memorandum of

 9   Points and Authorities, any additional briefing on this subject, and any evidence and arguments that will
10   be presented to the Court at the hearing on this matter.

11

12    Dated: February 2, 2021                                       JENNER & BLOCK LLP

13
                                                                By: /s/ Andrew H. Bart
14                                                                  ANDREW H. BART (PRO HAC VICE)
15                                                                  Attorneys for Defendant
                                                                    The Trustees of Princeton University
16

17                                                                  KIRKLAND & ELLIS LLP
      Dated: February 2, 2021
18
                                                                By: /s/ Dale M. Cendali
19                                                                  Dale M. Cendali (S.B.N. 1969070)

20
                                                                    Attorneys for Defendants
21                                                                  Facebook, Inc. and
                                                                    Facebook Technologies, LLC
22

23

24

25

26

27

28

             DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS THE COPYRIGHT COMPLAINT
                              Case Nos. 3:19-cv-03132-WHO & 3:20-cv-08261-WHO
                Case 3:19-cv-03132-WHO Document 105 Filed 02/02/21 Page 3 of 21



 1                                                            TABLE OF CONTENTS
 2   INTRODUCTION......................................................................................................................................1
 3   BACKGROUND ........................................................................................................................................4
 4   I.        Planner 5D’s Objects And Compilation Of Scenes .....................................................................4
 5   II.       Planner 5D’s Efforts To Obtain Copyright Registrations .........................................................5
 6   III.      Planner 5D’s Plan To Request Reconsideration .........................................................................7
 7   LEGAL STANDARD ................................................................................................................................7
 8   ARGUMENT ..............................................................................................................................................8
 9   I.        Planner 5D Concedes That The Copyright Office Has Not Registered Its Alleged Works. ...9
10   II.       Section 411(a) Precludes Planner 5D From Simultaneously Seeking Reconsideration By The
               Copyright Office And Litigating Its Infringement Claim In This Court. ..............................10
11
     CONCLUSION ........................................................................................................................................14
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28
                                                           ii
                 DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS THE COPYRIGHT COMPLAINT
                                  Case Nos. 3:19-cv-03132-WHO & 3:20-cv-08261-WHO
                Case 3:19-cv-03132-WHO Document 105 Filed 02/02/21 Page 4 of 21



 1                                                          TABLE OF AUTHORITIES

 2                                                                                                                                                     Page(s)
 3   Cases
 4   Adidas Sportschuhfabriken ADI Dassler KG v. Chen,
 5      No. 87-cv-6094, 1988 WL 1091940 (N.D. Cal. Feb. 2, 1988) ..............................................................7

 6   Brewster v. City of Los Angeles,
        No. 14-cv-2257, 2019 WL 1002518 (C.D. Cal. Jan. 15, 2019) .............................................................7
 7
     DeHoog v. Anheuser-Busch InBev SA/NV,
 8     899 F.3d 758 (9th Cir. 2018) .............................................................................................................7, 8
 9   Feist Publ’ns, Inc. v. Rural Tel. Serv. Co.,
        499 U.S. 340 (1991) .............................................................................................................................12
10

11   Fourth Est. Pub. Benefit Corp. v. Wall-Street.com, LLC,
        139 S. Ct. 881 (2019) .............................................................................................................2, 9, 11, 12
12
     Gonzalez v. Planned Parenthood of L.A.,
13      759 F.3d 1112 (9th Cir. 2014) ...............................................................................................................8
14   Greene v. Cabral,
        No. 12-cv-11685, 2015 WL 4270173 (D. Mass. July 13, 2015) ...........................................................7
15

16   Kwan v. SanMedica Int’l,
       854 F.3d 1088 (9th Cir. 2017) ...............................................................................................................8
17
     Proline Concrete Tools, Inc. v. Dennis,
18      No. 07-cv-2310, 2013 WL 12116134 (S.D. Cal. Mar. 28, 2013) ........................................................12

19   Torres-Negron v. J & N Recs., LLC,
        504 F.3d 151 (1st Cir. 2007) ................................................................................................................12
20
     UAB “Planner 5D” v. Facebook, Inc.,
21
       No. 19-cv-03132-WHO, 2019 WL 6219223 (N.D. Cal. Nov. 21, 2019) ......................................2, 4, 5
22
     UAB “Planner 5D” v. Facebook, Inc.,
23     No. 19-cv-03132-WHO, 2020 WL 4260733 (N.D. Cal. July 24, 2020) ..................................... passim

24   Statutes
25   17 U.S.C. § 411(a) ............................................................................................................................. passim
26   17 U.S.C. § 412 ............................................................................................................................................9
27

28
                                                          iii
                 DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS THE COPYRIGHT COMPLAINT
                                  Case Nos. 3:19-cv-03132-WHO & 3:20-cv-08261-WHO
                Case 3:19-cv-03132-WHO Document 105 Filed 02/02/21 Page 5 of 21



 1   Other Authorities

 2   2 Melville B. Nimmer & David Nimmer, Nimmer on Copyright § 7.16[B][3][c] ................................2, 13
 3   37 C.F.R. § 202.5 .........................................................................................................................2, 6, 10, 13
 4   Br. for the U.S. as Amicus Curiae, Fourth Est. Pub. Benefit Corp. v. Wall-Street.com, LLC,
 5       No. 17-571, 2018 WL 2264108 (U.S. May 16, 2018) .........................................................................10

 6   U.S. Copyright Office, Compendium of U.S. Copyright Office Practices
        § 1703.2 (3d ed. 2017) .........................................................................................................................10
 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28
                                                           iv
                 DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS THE COPYRIGHT COMPLAINT
                                  Case Nos. 3:19-cv-03132-WHO & 3:20-cv-08261-WHO
             Case 3:19-cv-03132-WHO Document 105 Filed 02/02/21 Page 6 of 21



 1          Pursuant to Civil Local Rule 7-4, Defendants Facebook, Inc. and Facebook Technologies, LLC

 2   (together, “Facebook”) and The Trustees of Princeton University (“Princeton,” and together with

 3   Facebook, “Defendants”) respectfully submit this memorandum of points and authorities in support of their

 4   Motion to Dismiss the Complaint for Copyright Infringement (the “Complaint”) filed by Plaintiff UAB

 5   “Planner5D,” d/b/a Planner 5D (“Planner 5D”) in Case No. 3:20-cv-08261-WHO for failure to state a claim

 6   upon which relief can be granted.

 7                                               INTRODUCTION
 8          This is the third time Planner 5D’s Complaint fails to plead a claim for copyright infringement

 9   against Defendants because Planner 5D has not complied with the Copyright Act’s registration requirement
10   before filing suit. Accordingly, Planner 5D’s copyright claim should be dismissed.

11          In its new complaint, Planner 5D continues to allege that it operates a home design website that

12   allows users to create interior design scenes using a library of virtual objects (such as tables, chairs, and

13   sofas) to populate the scenes. Planner 5D further alleges that Defendants infringed its copyrights in the

14   objects and a compilation of user-created scenes appearing on its website.

15          However, before Planner 5D can litigate its infringement claim in federal court, it must first comply

16   with the Copyright Act’s registration requirement, codified at 17 U.S.C. § 411(a) (“Section 411(a)”).

17   Section 411(a) permits a plaintiff to sue for copyright infringement of a United States work only after it

18   first completes the process of trying to register the alleged work with the United States Copyright Office

19   (the “Copyright Office,” or the “Office”). Among other purposes, the registration requirement ensures that

20   the Copyright Office has the opportunity to evaluate and make a final determination about the validity of
21   an alleged copyright before a federal court is called upon to adjudicate whether that alleged copyright has

22   been infringed.

23          There are two ways for plaintiffs to complete the registration process, which are described in the

24   first two sentences of Section 411(a). In the overwhelming majority of cases, plaintiffs proceed under the

25   first sentence of Section 411(a), which permits them to institute actions for copyright infringement once

26   “registration . . . has been made” with the Copyright Office. The Supreme Court has clarified that this

27   sentence permits plaintiffs to sue only after the Copyright Office actually registers the copyrights at issue

28
                                                       1
             DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS THE COPYRIGHT COMPLAINT
                              Case Nos. 3:19-cv-03132-WHO & 3:20-cv-08261-WHO
               Case 3:19-cv-03132-WHO Document 105 Filed 02/02/21 Page 7 of 21



 1   and issues certificates of registration accordingly. See Fourth Est. Pub. Benefit Corp. v. Wall-Street.com,

 2   139 S. Ct. 881, 890 (2019) (noting that “the vast majority of applications are granted”); see also 2 Melville

 3   B. Nimmer & David Nimmer, Nimmer on Copyright § 7.16[B][3][c] (“That figure actually hovers around

 4   99%.”).

 5          Alternatively, in the rare circumstance where the Copyright Office refuses to register an alleged

 6   copyright and a putative plaintiff wants to commence an infringement action anyway, the second sentence

 7   of Section 411(a) permits an applicant to file an infringement claim when “registration has been refused”

 8   by the Office. After such a final refusal, “the issue of registrability of the copyright claim” becomes a

 9   question for the court to decide, and the plaintiff must convince the Court that the Office’s refusal was
10   erroneous. 17 U.S.C. § 411(a).

11          Together, the first two sentences of Section 411(a) ensure that plaintiffs cannot litigate copyright

12   infringement claims involving United States works in federal court until after they complete the process of

13   seeking registrations from the Copyright Office. Yet in its zeal to assert its copyright claim, Planner 5D

14   has repeatedly ignored Section 411(a). In its initial pleading, Planner 5D failed to allege it made any effort

15   to comply with Section 411(a) at all. As a result, this Court dismissed Planner 5D’s infringement claim.

16   See UAB “Planner 5D” v. Facebook, Inc., No. 19-cv-03132-WHO, 2019 WL 6219223, at *5–6 (N.D. Cal.

17   Nov. 21, 2019) [hereinafter “Planner 5D I”]. Planner 5D subsequently registered some works with the

18   Copyright Office, but it did not register the works it alleged were infringed. That failure led to a second

19   dismissal of Planner 5D’s copyright claim. See UAB “Planner 5D” v. Facebook, Inc., No. 19-cv-03132-

20   WHO, 2020 WL 4260733, at *4–5 (N.D. Cal. July 24, 2020) [hereinafter “Planner 5D II”].
21          After the second dismissal, Planner 5D filed two new applications with the Copyright Office. The

22   Office reviewed those applications and made an initial determination that they should be refused. At that

23   point, Planner 5D filed its third copyright complaint, which is the subject of this motion. In doing so, it

24   alleged that commencing the action was proper under the second sentence of Section 411(a). However,

25   Planner 5D’s attempt to invoke this statutory provision must be rejected because Planner 5D is still engaged

26   in the registration process before the Copyright Office. Copyright Office regulations permit Planner 5D to

27   request that the Office reconsider its initial decision. See 37 C.F.R. § 202.5. If successful, a request for

28
                                                         2
               DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS THE COPYRIGHT COMPLAINT
                                Case Nos. 3:19-cv-03132-WHO & 3:20-cv-08261-WHO
             Case 3:19-cv-03132-WHO Document 105 Filed 02/02/21 Page 8 of 21



 1   reconsideration would result in the Office issuing certificates of registration for Planner 5D’s alleged

 2   works. Planner 5D has represented to Defendants that it will seek reconsideration of the Office’s initial

 3   refusal of its registrations by its February 16, 2021 deadline to do so.

 4           Accordingly, Planner 5D’s copyright claim must be dismissed as prematurely filed. Fourth Estate

 5   expressly rejected an interpretation of Section 411(a) that would have allowed copyright plaintiffs to pursue

 6   the registration process with the Copyright Office and litigate infringement claims in federal court

 7   simultaneously. Yet that is precisely what Planner 5D seeks to do here. In seeking reconsideration, Planner

 8   5D is plainly pursuing its applications for the registration of the alleged works with the Copyright Office.

 9   But in refiling its copyright claim with this Court, Planner 5D is also seeking to litigate an infringement
10   claim based on the refusal of the Copyright Office to issue registrations for those alleged works. As a

11   result, Planner 5D is asking both the Copyright Office and this Court to consider the same issue—the

12   registrability of its alleged works—at the same time. This duplicative process would be extremely

13   inefficient and would prejudice both the Office and this Court, subjecting each entity to the possibility that

14   its review will be affected, or even mooted by the other, and creating a risk of inconsistent rulings should

15   they disagree. It also prejudices Defendants, who would have to defend against Planner 5D’s infringement

16   claim and litigate “the issue of registrability” without knowing whether Planner 5D will obtain

17   registrations.

18           Planner 5D is free to elect to seek reconsideration within the Copyright Office. However, having

19   made its election, it cannot also litigate before this Court at the same time. The Supreme Court’s analysis

20   of the controlling statutory language and the application of basic principles of equity and judicial economy
21   prohibit Planner 5D from taking those actions simultaneously.

22           Thus, Planner 5D’s copyright claim should again be dismissed.

23

24

25

26

27

28
                                                        3
              DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS THE COPYRIGHT COMPLAINT
                               Case Nos. 3:19-cv-03132-WHO & 3:20-cv-08261-WHO
             Case 3:19-cv-03132-WHO Document 105 Filed 02/02/21 Page 9 of 21



 1                                                BACKGROUND1
 2          This Court is well aware of Planner 5D’s factual allegations against Defendants. See Planner 5D

 3   I, 2019 WL 6219223, at *1–4; see also Planner 5D II, 2020 WL 4260733, at *1–2. Below, Defendants

 4   provide background only insofar as it is relevant to resolving this motion.

 5   I.     Planner 5D’s Objects And Compilation Of Scenes
 6          Planner 5D operates a website that offers its users access to a library of digital renderings of

 7   household objects (e.g., sofas, beds, windows, baths, sinks, lights, and plants) and enables its users to create

 8   virtual home design scenes incorporating those objects. Compl. ¶ 31. Users can drag objects to or around

 9   floor plans and then move, rotate, resize, or otherwise manipulate the objects to create design scenes. Id.
10   Users can also “toggle between two- and three-dimensional” renderings of their scenes and rotate and tilt

11   the 3D renderings “to any desired perspective.” Id.

12          The objects and scenes visible on Planner 5D’s website are each saved as individual data files on

13   Planner 5D’s servers. Id. ¶ 33 (referring to “object files”), ¶ 45 (referring to “scene files”). Planner 5D

14   alleges that it created all the objects on its website. Id. ¶ 33. However, the scenes were created by Planner

15   5D’s users, who can choose whether to designate them for potential inclusion in a public gallery on Planner

16   5D’s website. Id. ¶ 6. Planner 5D alleges that it owns copyrights in the objects on its website and the

17   compilation of user-created scenes it chose to display as part of its website’s public gallery.

18          Planner 5D alleges on information and belief that “on or after February 18, 2016,” computer science

19   researchers at Princeton2 obtained downloads of Planner 5D’s objects and compilation of scenes. Compl.
20   ¶¶ 33, 46. Planner 5D further alleges that the researchers later distributed those materials to the public by
21   posting them to a Princeton-hosted website as the “SUNCG Dataset,” and that Facebook further distributed

22   them as part of its Scene Understanding and Modeling Challenge (the “SUMO Challenge”). Id. ¶¶ 63, 77.

23

24

25   1
       Unless otherwise noted, the facts described herein are drawn from the Complaint and accepted as true for
     the purposes of this motion only. Nothing in this submission should be read to suggest that Defendants
26   agree with any fact alleged by Planner 5D.
     2
27     While the Complaint defines “Princeton” to include “the university, its employees, agents, and others
     acting at its behest and direction,” Compl. ¶ 26, that term is used herein to refer only to Defendant The
28   Trustees of Princeton University (i.e., the university and not its employees, agents, or others).
                                                        4
              DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS THE COPYRIGHT COMPLAINT
                               Case Nos. 3:19-cv-03132-WHO & 3:20-cv-08261-WHO
            Case 3:19-cv-03132-WHO Document 105 Filed 02/02/21 Page 10 of 21



 1   II.    Planner 5D’s Efforts To Obtain Copyright Registrations
 2          Planner 5D first initiated this action in June 2019, alleging claims for copyright infringement and

 3   misappropriation of trade secrets. See Dkt. 1, Complaint (June 5, 2019).3 In its original pleading, Planner
 4   5D did not allege that it had made any effort to register its alleged copyrights. Accordingly, Defendants

 5   each moved to dismiss, arguing that Planner 5D had not satisfied the Copyright Act’s registration

 6   requirement before filing suit. See Dkt. 31, Princeton’s Motion to Dismiss the Complaint (Aug. 2, 2019);

 7   Dkt. 33, Facebook’s Motion to Dismiss the Complaint (Aug. 16, 2019). This Court granted those motions

 8   on November 21, 2019, holding, among other things, that Planner 5D was required either to register its

 9   alleged copyrights with the Copyright Office or to allege sufficient facts to show that its works were foreign
10   works exempt from the registration requirement. See Planner 5D I, 2019 WL 6219223, at *7.

11          Planner 5D informed the Court on December 6, 2019 that it intended to register its alleged

12   copyrights. See Dkt. 54, Notice of Intent to Register Copyright (Dec. 6, 2019). Planner 5D then submitted

13   two applications to the Copyright Office. After review, the Office issued two certificates of registration to

14   Planner 5D. Significantly, both registrations expressly covered works completed and published in 2019.

15   See Planner 5D II, 2020 WL 4260733, at *1 (describing certificates). On the basis of those registrations,

16   Planner 5D filed a second action reasserting its claim for copyright infringement. See Case No. 3:20-cv-

17   02198-WHO, Dkt. 1, Complaint (Mar. 31, 2020).

18          However, while Planner 5D’s registrations covered works completed and published in 2019,

19   Planner 5D alleged that Defendants infringed its works in 2016. Because Planner 5D had pled that

20   Defendants committed infringement years before the works at issue were created or published, Defendants
21   moved to dismiss again, arguing that Planner 5D did not register the works it alleged were actually

22   infringed. See Dkt. 68, Princeton’s Motion to Dismiss the Complaints (Apr. 29, 2020); Dkt. 69, Facebook’s

23   Motion to Dismiss the Amended Complaint (Apr. 29, 2020). This Court agreed, and on July 24, 2020, it

24   again dismissed Planner 5D’s copyright claim. See Planner 5D II, 2020 WL 4260733, at *2–5.

25

26   3
       Defendants have already answered Planner 5D’s trade secrets claims. See Dkt. 101, Princeton’s Answer,
27   Defenses, and Affirmative Defenses to Planner 5D’s First Amended Complaint (Dec. 21, 2020); Dkt. 102,
     Facebook’s Answer to Planner 5D’s First Amended Complaint (Dec. 21, 2020). Those claims are
28   irrelevant to this motion.
                                                       5
             DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS THE COPYRIGHT COMPLAINT
                              Case Nos. 3:19-cv-03132-WHO & 3:20-cv-08261-WHO
            Case 3:19-cv-03132-WHO Document 105 Filed 02/02/21 Page 11 of 21



 1          During oral argument on Defendants’ motions to dismiss the second copyright complaint, Planner

 2   5D represented that it could resolve its registration failure by registering the versions of its alleged works

 3   as they existed before they were allegedly infringed. See id. at *5. The Court granted Planner 5D the

 4   opportunity to do so, after which Planner 5D could again reassert its infringement claim. See id.

 5          Accordingly, Planner 5D submitted two new applications to the Copyright Office on September

 6   14, 2020. Compl. ¶ 95. Four days later, the Copyright Office sent letters to Planner 5D stating its initial

 7   determination to refuse to register the works at issue. See id. ¶ 98 & Ex. A at 5–8, 11–12. Attached to

 8   each letter were instructions informing Planner 5D how to request that the Copyright Office reconsider its

 9   initial determination. See Compl. Ex. A at 9–10, 13–14; see generally 37 C.F.R. § 202.5 (describing the
10   Office’s reconsideration procedures). The letters also stated that pursuant to Office regulations, any such

11   request for reconsideration must be submitted within three months after the Office’s initial determination.

12   See Compl. Ex. A at 9, 13; see also 37 C.F.R. § 202.5(b)(3).

13          Planner 5D alleges that after receiving the Copyright Office’s letters, it “engaged in further

14   exchanges” with the Office in an attempt to persuade the Office to register its alleged works without

15   needing to file a formal request for reconsideration. Compl. ¶ 99. However, on November 16, 2020, the

16   Copyright Office sent Planner 5D another letter restating its initial determination that Planner 5D’s

17   registrations should be refused. See id. ¶ 101 & Ex. A at 2–4. That letter stated that, “as a courtesy,” the

18   Office would consider any reconsideration requests timely so long as they were submitted within three

19   months of November 16, 2020. Compl. Ex. A at 3. Thus, Planner 5D’s deadline to seek reconsideration

20   is February 16, 2021.
21          One week after receiving the Copyright Office’s November 16, 2020 letter, Planner 5D reasserted

22   its copyright infringement claim in this Court by filing the operative Complaint. See Case No. 3:20-cv-

23   08261-WHO, Dkt. 1, Complaint (Nov. 23, 2020). Planner 5D alleges that it has satisfied Section 411(a)

24   because the Copyright Office has refused to register its alleged works and Planner 5D has satisfied all other

25   preconditions to filing suit. Compl. ¶¶ 101–02, 104–06.

26

27

28
                                                       6
             DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS THE COPYRIGHT COMPLAINT
                              Case Nos. 3:19-cv-03132-WHO & 3:20-cv-08261-WHO
            Case 3:19-cv-03132-WHO Document 105 Filed 02/02/21 Page 12 of 21



 1   III.   Planner 5D’s Plan To Request Reconsideration
 2          As Defendants analyzed their potential responses to Planner 5D’s latest pleading, they realized that

 3   the substance of their responses would depend on whether or not Planner 5D sought reconsideration from

 4   the Copyright Office. Specifically, if Planner 5D planned to seek reconsideration, Defendants would file

 5   this motion. In contrast, if Planner 5D decided not to seek reconsideration, there would be no simultaneous

 6   attempt to litigate and register and Defendants would not assert the present motion. However, Defendants’

 7   responses to the Complaint were due before Planner 5D’s deadline to seek reconsideration. Accordingly,

 8   Defendants were not able to wait to see what Planner 5D did before determining how they should proceed.

 9          To avoid undertaking the needless burden of preparing speculative responses to Planner 5D’s
10   pleading and to avoid imposing the burden on the Court to review such responses, Defendants reached out

11   to Planner 5D on January 4, 2021 to ask about its plans and discuss how this case should proceed. Over

12   the course of nearly two weeks, the parties met and conferred about these issues numerous times by phone

13   and email. Eventually, Planner 5D represented that it does plan to seek reconsideration with the Copyright

14   Office on or before its February 16, 2021 deadline. See Dkt. 103-1, Decl. of Andrew H. Bart in Support

15   of Stipulation ¶ 13 (Jan. 15, 2021).4 In response, Defendants have filed this motion.
16                                              LEGAL STANDARD
17          Under the “now-familiar standard of Twombly and Iqbal,” to survive a motion to dismiss “a

18   complaint must contain sufficient factual matter, accepted as true, to state a claim to relief that is plausible

19   on its face.” DeHoog v. Anheuser-Busch InBev SA/NV, 899 F.3d 758, 763 (9th Cir. 2018) (quoting Ashcroft

20   v. Iqbal, 556 U.S. 662, 678 (2009)) (internal quotation marks omitted). A complaint’s “factual allegations
21

22   4
       Accepting the representations of counsel is a longstanding and essential feature of litigation, as the court
23   system would “fail to function” if the Court could not rely on such representations. Adidas
     Sportschuhfabriken ADI Dassler KG v. Chen, No. 87-cv-6094, 1988 WL 1091940, at *7 (N.D. Cal. Feb.
24   2, 1988); see also Brewster v. City of Los Angeles, No. 14-cv-2257, 2019 WL 1002518, at *4 (C.D. Cal.
     Jan. 15, 2019) (recognizing that a party in litigation is “well aware that opposing counsel and the court rely
25   on its representations”). Indeed, this Court has expressly relied on representations made by Planner 5D’s
     counsel in resolving Defendants’ second motions to dismiss. See Planner 5D II, 2020 WL 4260733, at *5
26   (relying on representations made by Planner 5D’s counsel in granting leave to amend copyright claim).
     Accordingly, the Court can take judicial notice of the fact that Planner 5D plans to seek reconsideration
27   with the Copyright Office. See Greene v. Cabral, No. 12-cv-11685, 2015 WL 4270173, at *4 (D. Mass.
     July 13, 2015) (taking judicial notice of dispositive fact occurring after filing of complaint based on
28   representations made by counsel).
                                                        7
              DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS THE COPYRIGHT COMPLAINT
                               Case Nos. 3:19-cv-03132-WHO & 3:20-cv-08261-WHO
            Case 3:19-cv-03132-WHO Document 105 Filed 02/02/21 Page 13 of 21



 1   ‘must be enough to raise a right to relief above the speculative level.’” Id. (quoting Bell Atl. Corp. v.

 2   Twombly, 550 U.S. 544, 555 (2007)). Moreover, a court evaluating a motion to dismiss need not accept as

 3   true legal conclusions in a complaint or factual allegations that are contradicted by materials subject to

 4   judicial notice or incorporated into the complaint by reference. See Kwan v. SanMedica Int’l, 854 F.3d

 5   1088, 1096 (9th Cir. 2017) (legal conclusions); Gonzalez v. Planned Parenthood of L.A., 759 F.3d 1112,

 6   1115 (9th Cir. 2014) (factual allegations contradicted by materials properly before the court).

 7                                                  ARGUMENT
 8          As it has done twice before, the Court should dismiss Planner 5D’s copyright claim for failing to

 9   satisfy the registration requirement in Section 411(a).
10          Section 411(a) provides:

11                  Except for an action brought for a violation of the rights of the author under
                    section 106A(a), and subject to the provisions of subsection (b), no civil
12                  action for infringement of the copyright in any United States work shall be
                    instituted until preregistration or registration of the copyright claim has been
13                  made in accordance with this title. In any case, however, where the deposit,
                    application, and fee required for registration have been delivered to the
14                  Copyright Office in proper form and registration has been refused, the
                    applicant is entitled to institute a civil action for infringement if notice
15                  thereof, with a copy of the complaint, is served on the Register of
                    Copyrights. The Register may, at his or her option, become a party to the
16                  action with respect to the issue of registrability of the copyright claim by
                    entering an appearance within sixty days after such service, but the
17                  Register’s failure to become a party shall not deprive the court of jurisdiction
                    to determine that issue.
18
     17 U.S.C. § 411(a).
19
            Under the first two sentences of Section 411(a), quoted above, owners of United States works are
20
     only permitted to sue for copyright infringement after they first submit applications to the Copyright Office
21
     and obtain one of two results. Copyright plaintiffs overwhelmingly institute infringement actions under
22
     the first sentence, once “registration of the copyright claim has been made.” Id. In the rare circumstance
23
     in which the Copyright Office refuses to register an alleged work and its owner wants to sue for
24
     infringement anyway, the second sentence permits plaintiffs to institute infringement actions if
25
     “registration has been refused” by the Copyright Office and other conditions are met. Id.
26
            A plaintiff suing on the basis of the Office’s refusal to register the relevant work must satisfy
27
     additional burdens not required of a plaintiff suing after obtaining a copyright registration. Most notably,
28
                                                       8
             DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS THE COPYRIGHT COMPLAINT
                              Case Nos. 3:19-cv-03132-WHO & 3:20-cv-08261-WHO
            Case 3:19-cv-03132-WHO Document 105 Filed 02/02/21 Page 14 of 21



 1   when the Copyright Office refuses to register a work, “the issue of registrability of the copyright claim”

 2   must be resolved by the court in an infringement action. Id. Plainly, that issue—whether the Copyright

 3   Office erred in refusing to register the alleged work—is not presented when the Office actually registers

 4   the work. To ensure that the Copyright Office has the opportunity to intervene in the action in order to

 5   address that issue, Section 411(a) also obligates a plaintiff suing on the basis of a refusal to serve a copy

 6   of its complaint on the Office. See id.; see also Compl. ¶ 106.5
 7          Failing to comply with Section 411(a) results in dismissal without prejudice to file a new

 8   infringement action if the registration requirement is satisfied. See Dkt. 59, Order re: Joint Motion for

 9   Clarification at 3 (Mar. 5, 2020) (permitting Planner 5D to “re-assert its copyright claims in a new lawsuit”
10   after its first pleading was dismissed for failing to satisfy Section 411(a)). Such dismissal is necessary here

11   because the Copyright Office has neither registered the copyrights Planner 5D alleges were infringed nor

12   made a final decision to refuse to register those works. Indeed, given Planner 5D’s unambiguous

13   commitment to seek reconsideration, it is beyond dispute that Planner 5D is still engaged in the process of

14   attempting to convince the Office to issue registrations for the works at issue.

15   I.     Planner 5D Concedes That The Copyright Office Has Not Registered Its Alleged Works.
16          Planner 5D cannot litigate its copyright claim pursuant to the first sentence of Section 411(a). That

17   sentence authorizes copyright plaintiffs to sue for infringement once “registration of the copyright claim

18   has been made.” 17 U.S.C. § 411(a). Registration is “made” only “when the Copyright Office registers a

19   copyright.” Fourth Est., 139 S. Ct. at 888. However, Planner 5D does not allege—nor could it—that the

20   Copyright Office registered the copyrights it claims were infringed. To the contrary, the Complaint
21   concedes that the Copyright Office made an initial determination to refuse to register Planner 5D’s alleged

22   works. See Compl. ¶¶ 98, 101, 106 & Ex. A. Thus, Planner 5D cannot pursue its infringement claim based

23   on the first sentence of Section 411(a).

24

25

26   5
       Registration is also a prerequisite for a copyright plaintiff to claim statutory damages as a remedy for
27   infringement. See 17 U.S.C. § 412. However, because eligibility for statutory damages also includes other
     requirements that Planner 5D cannot meet, Planner 5D is precluded from seeking statutory damages in this
28   action, regardless of whether it is able to register its alleged works.
                                                       9
             DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS THE COPYRIGHT COMPLAINT
                              Case Nos. 3:19-cv-03132-WHO & 3:20-cv-08261-WHO
            Case 3:19-cv-03132-WHO Document 105 Filed 02/02/21 Page 15 of 21



 1   II.     Section 411(a) Precludes Planner 5D From Simultaneously Seeking Reconsideration By The
             Copyright Office And Litigating Its Infringement Claim In This Court.
 2
             As noted above, the second sentence of Section 411(a) permits copyright plaintiffs to bring
 3
     infringement actions once “registration has been refused” by the Copyright Office. 17 U.S.C. § 411(a).
 4
     However, Planner 5D is still pursuing the registration process and is attempting to persuade the Copyright
 5
     Office to issue certificates of registration for its alleged copyrights. Indeed, as discussed below, those
 6
     efforts will result in the Copyright Office undertaking a de novo review of Planner 5D’s registration
 7
     applications. In this factual context, it is clear that the Office has not yet “refused” registrations to Planner
 8
     5D for the purposes of Section 411(a).
 9
             As noted above, Planner 5D has represented to Defendants that it intends to request that the
10
     Copyright Office reconsider its initial determination refusing to register Planner 5D’s alleged copyrights.
11
     See supra at 7. The Copyright Office has promulgated regulations that govern such requests. When the
12
     Copyright Office makes an initial determination to refuse to register a copyright, the applicant has a right
13
     to request that the Office reconsider its decision. See 37 C.F.R. § 202.5(a). A request for reconsideration
14
     must state “the reasons the applicant believes registration was improperly refused, including any legal
15
     arguments in support of those reasons and any supplementary information.” Id. § 202.5(b)(1). The request
16
     will then be evaluated under a de novo standard of review by an Office attorney who was not involved in
17
     the Office’s initial determination, allowing the Office to take a “fresh look” at whether the work at issue
18
     can be registered. U.S. Copyright Office, Compendium of U.S. Copyright Office Practices § 1703.2 (3d
19
     ed. 2017). Ultimately, the Office will respond either by registering the work or explaining why refusal is
20
     warranted. See 37 C.F.R. § 202.5(b)(4).
21
             Thus, when an applicant chooses to seek reconsideration, the Copyright Office’s initial
22
     determination refusing to register the work at issue is superseded by the Office’s subsequent de novo
23
     review, after which the Office can either issue a registration or refuse to register the work. In other words,
24
     when an applicant seeks reconsideration, both the applicant and the Office are engaged in a process that
25
     replaces the Office’s initial findings with a subsequent de novo review and determination of whether the
26
     work at issue should be registered.
27

28
                                                       10
              DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS THE COPYRIGHT COMPLAINT
                               Case Nos. 3:19-cv-03132-WHO & 3:20-cv-08261-WHO
            Case 3:19-cv-03132-WHO Document 105 Filed 02/02/21 Page 16 of 21



 1          Planner 5D’s maneuver is plainly foreclosed by the logic underlying the Supreme Court’s opinion

 2   in Fourth Estate. A plaintiff cannot litigate an infringement claim in federal court based on a refusal that

 3   is not final while simultaneously seeking reconsideration by the Copyright Office. In Fourth Estate, the

 4   Supreme Court considered whether Section 411(a) permits copyright plaintiffs to sue for infringement

 5   upon filing applications with the Copyright Office (the “application approach”) or whether Section 411(a)

 6   requires the Office to issue or refuse to issue certificates of registration before infringement suits can be

 7   commenced (the “registration approach”). See 139 S. Ct. at 888. The Court expressly rejected the

 8   application approach, concluding that Section 411(a) is satisfied only “[o]nce the Register [of Copyrights]

 9   grants or refuses registration.” Id. at 891; see also Br. for the U.S. as Amicus Curiae, Fourth Est. Pub.
10   Benefit Corp. v. Wall-Street.com, LLC, No. 17-571, 2018 WL 2264108, at *14 (U.S. May 16, 2018) (“Thus,

11   an applicant who has submitted a proper application package may file an infringement suit once the

12   Register has issued a final decision refusing registration.”) (emphasis added). In other words, Fourth

13   Estate held that Section 411(a) prohibits copyright plaintiffs from suing for infringement at the same time

14   as they also seek to register their alleged copyrights and the Copyright Office considers the merits of their

15   registration applications.

16          In seeking to litigate its infringement claim while simultaneously seeking de novo reconsideration

17   of its applications from the Copyright Office, Planner 5D is plainly asking this Court to circumvent Fourth

18   Estate’s rejection of the application approach. Under the application approach, a copyright plaintiff could

19   litigate an infringement claim while the Copyright Office determined whether or not the work at issue

20   could be registered. Fourth Estate rejected that approach to ensure that the Copyright Office has completed
21   the registration process before infringement litigation commences. By trying to litigate in this Court while

22   it prosecutes its applications with the Copyright Office, Planner 5D is impermissibly seeking to have this

23   Court review a decision of the Office that is also the subject of a contemporaneous de novo Office review.

24          Planner 5D’s attempt to litigate and seek reconsideration simultaneously clearly benefits Planner

25   5D. However, Planner 5D’s effort to circumvent Section 411(a) prejudices every other entity involved in

26   this dispute, namely this Court, the Copyright Office, and Defendants.

27

28
                                                      11
             DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS THE COPYRIGHT COMPLAINT
                              Case Nos. 3:19-cv-03132-WHO & 3:20-cv-08261-WHO
            Case 3:19-cv-03132-WHO Document 105 Filed 02/02/21 Page 17 of 21



 1          The Court will be prejudiced because Planner 5D would have it consider “the issue of registrability”

 2   before the Copyright Office completes its de novo review of that very issue. That procedure risks judicial

 3   waste and deprives the Court of the benefit of the Office’s considered judgment when considering the

 4   merits of Planner 5D’s infringement claim. The risk of waste is obvious: “the issue of registrability” arises

 5   only if Planner 5D litigates on the basis of the Copyright Office’s refusal to register its alleged works.

 6   Thus, if the Copyright Office decides on reconsideration to register those works, the issue will be moot

 7   and any time the Court spends on the issue before the Office reaches its decision will be wasted.

 8          Further, Planner 5D’s attempt to litigate and seek reconsideration at the same time would prevent

 9   the Court from being able to rely on (or even consider) the Copyright Office’s final registration decision
10   when evaluating the merits of Planner 5D’s infringement claim. Like any copyright plaintiff, Planner 5D

11   must plead and prove “ownership of a valid copyright” as an element of infringement. Feist Publ’ns, Inc.

12   v. Rural Tel. Serv. Co., 499 U.S. 340, 361 (1991). Among other purposes, the registration requirement in

13   Section 411(a) ensures that the Copyright Office can make a judgment “based on its experience and

14   expertise” regarding the validity of an alleged copyright before litigation begins, which allows courts to

15   “reduce the burdens of litigation by giving that judgment some weight.” Torres-Negron v. J & N Recs.,

16   LLC, 504 F.3d 151, 161 (1st Cir. 2007); see also Proline Concrete Tools, Inc. v. Dennis, No. 07-cv-2310,

17   2013 WL 12116134, at *4 n.3 (S.D. Cal. Mar. 28, 2013) (recognizing that in an infringement action, the

18   Copyright Office’s registration decision “is entitled to judicial deference if it is reasonable”). In fact, the

19   Supreme Court rejected the application approach in Fourth Estate in part because allowing a plaintiff to

20   litigate an infringement claim before the Copyright Office resolved an application would deprive the Court
21   of “the benefit of the Register’s assessment.” 139 S. Ct. at 889. However, Planner 5D hopes to proceed

22   in a way that would deprive the Court of any opportunity to even consider the de novo determination of

23   the Copyright Office before ruling on this issue.

24          The Copyright Office will also be prejudiced by Planner 5D’s attempt to litigate at the same time

25   that it pursues reconsideration. Indeed, any attempt to litigate on the basis of an initial refusal while a

26   request for reconsideration is pending deprives the Office of its right to make an informed decision as to

27   whether to exercise its right to participate in the litigation. As noted above, when a plaintiff sues for

28
                                                      12
             DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS THE COPYRIGHT COMPLAINT
                              Case Nos. 3:19-cv-03132-WHO & 3:20-cv-08261-WHO
            Case 3:19-cv-03132-WHO Document 105 Filed 02/02/21 Page 18 of 21



 1   copyright infringement based on the Office’s purported refusal to register the copyright at issue, Section

 2   411(a) requires the plaintiff to serve a copy of the complaint on the Office and permits the Office to

 3   intervene in the litigation “with respect to the issue of registrability.” 17 U.S.C. § 411(a). Infringement

 4   lawsuits based on refusals to register are exceedingly rare. See 2 Melville B. Nimmer & David Nimmer,

 5   Nimmer on Copyright § 7.16[B][3][c] (noting that the Copyright Office grants registrations “around 99%”

 6   of the time). Thus, when they occur, the Office has a significant interest in intervening to defend its

 7   decision to refuse registration. In order to do so, the Office must enter its appearance within 60 days of

 8   service. See 17 U.S.C. § 411(a). However, a registration applicant has three months to request that the

 9   Office reconsider an initial refusal. See 37 C.F.R. § 202.5(b)(3). Thus, a plaintiff could force the Office
10   to decide whether to use its limited resources to intervene before it even knows whether a request for

11   reconsideration is forthcoming and what position it might take on its de novo review.

12          Indeed, Planner 5D put the Copyright Office in precisely that untenable position here. Planner 5D

13   filed its operative pleading on November 23, 2020 and affirmatively alleged that it would be serving the

14   Office “contemporaneously.” Compl. ¶ 106. Assuming that Planner 5D, in fact, served the Copyright

15   Office around that time, the Office’s 60-day deadline to intervene in this case has already passed. However,

16   Planner 5D’s request for reconsideration is not due until February 16, 2021. Thus, the Copyright Office

17   was forced to decide whether to intervene without seeing Planner 5D’s forthcoming request for

18   reconsideration, let alone having a meaningful opportunity to review it. And if the Office had chosen to

19   intervene, it would have had to take positions as a party in this litigation concerning questions that it might

20   be simultaneously addressing in a de novo review as part of the registration process.
21          In addition, Planner 5D’s procedure risks wasting the Office’s limited resources. If the Court

22   resolves the “the issue of registrability” before the Copyright Office resolves Planner 5D’s reconsideration

23   request, any interim work the Office does on reconsideration will, at a minimum, need to be revisited in

24   light of the Court’s decision.

25          Finally, Planner 5D’s conduct also prejudices Defendants by requiring them to address the merits

26   of Planner 5D’s copyright claim without the Copyright Office’s considered judgment. Defendants have

27   long recognized the value of the Copyright Office’s expertise and analysis in evaluating Planner 5D’s claim

28
                                                      13
             DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS THE COPYRIGHT COMPLAINT
                              Case Nos. 3:19-cv-03132-WHO & 3:20-cv-08261-WHO
            Case 3:19-cv-03132-WHO Document 105 Filed 02/02/21 Page 19 of 21



 1   of copyright ownership. Indeed, when moving to dismiss Planner 5D’s first complaint filed in this action,

 2   they noted that the Office’s examination of Planner 5D’s alleged works “could be particularly helpful” in

 3   this case in light of Planner 5D’s “extravagant claims of copyright ownership.” Dkt. 31, Princeton’s

 4   Motion to Dismiss the Complaint at 7 (Aug. 2, 2019); see also Dkt. 33, Facebook’s Motion to Dismiss the

 5   Complaint at 8 (Aug. 16, 2019) (arguing that the registration process “weeds out many unfounded claims”

 6   of copyright ownership (internal quotations and alterations omitted)). While the Copyright Office’s initial

 7   determination refusing to register Planner 5D’s alleged works supports Defendants’ position, that

 8   determination is not final as Planner 5D is seeking reconsideration. Nevertheless, instead of waiting for

 9   the Copyright Office to finish reviewing its applications as required by Section 411(a), Planner 5D
10   reasserted its copyright claim. That decision improperly forces the Court and Defendants to address these

11   issues at the very time that Planner 5D is still pursuing the registrations with the Copyright Office.

12          Planner 5D put Defendants in the position of responding to its copyright claim without the benefit

13   of the Copyright Office’s analysis of the works Planner 5D alleges were infringed. Indeed, until Planner

14   5D represented unambiguously that it would seek reconsideration, Planner 5D put Defendants in the

15   position of responding to the Complaint without even knowing whether the Office’s initial analysis would

16   be subjected to de novo review. Because Section 411(a) prohibits Planner 5D from simultaneously

17   pursuing registration of its works while litigating its infringement claim based on the purported “refusal”

18   of the Office to grant those registrations, dismissal is warranted.

19                                                 CONCLUSION
20          For the reasons stated above, Planner 5D’s claim for copyright infringement should be dismissed.
21

22

23

24

25

26

27

28
                                                      14
             DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS THE COPYRIGHT COMPLAINT
                              Case Nos. 3:19-cv-03132-WHO & 3:20-cv-08261-WHO
          Case 3:19-cv-03132-WHO Document 105 Filed 02/02/21 Page 20 of 21



 1   Dated: February 2, 2021                          JENNER & BLOCK LLP

 2
                                                  By: /s/ Andrew H. Bart
 3                                                    ANDREW H. BART (PRO HAC VICE)
 4                                                    Attorneys for Defendant
                                                      The Trustees of Princeton University
 5

 6                                                    KIRKLAND & ELLIS LLP
     Dated: February 2, 2021
 7
                                                  By: /s/ Dale M. Cendali
 8                                                    Dale M. Cendali (S.B.N. 1969070)

 9
                                                      Attorneys for Defendants
10                                                    Facebook, Inc. and
                                                      Facebook Technologies, LLC
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28
                                                    15
           DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS THE COPYRIGHT COMPLAINT
                            Case Nos. 3:19-cv-03132-WHO & 3:20-cv-08261-WHO
            Case 3:19-cv-03132-WHO Document 105 Filed 02/02/21 Page 21 of 21



 1                                               ATTESTATION
 2          I, Andrew H. Bart, am the ECF user whose ID and password are being used to file this Notice of

 3   Motion and Motion by Defendants to Dismiss the Complaint for Copyright Infringement. In compliance

 4   with Local Rule 5-1(i)(3), I hereby attest that concurrence in the filing of this document has been obtained

 5   from all signatories.

 6

 7   Dated: February 2, 2021                                      By: /s/ Andrew H. Bart_________________
                                                                          Andrew H. Bart (pro hac vice)
 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

                                                      ATTESTATION
                                   Case Nos. 3:19-cv-03132-WHO & 3:20-cv-08261-WHO
